             Case 1:19-cv-02594 Document 1 Filed 08/28/19 Page 1 of 7



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )                Case No. 19-cv-2594
                                         )
 U.S. DEPARTMENT OF JUSTICE,             )
 950 Pennsylvania Avenue NW              )
 Washington, DC 20530                    )
                                         )
                             Defendant. )
                                         )

                                         COMPLAINT

       1.      Plaintiff American Oversight brings this action against the U.S. Department of

Justice under the Freedom of Information Act, 5 U.S.C. § 552 (FOIA), and the Declaratory

Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory and injunctive relief to compel

compliance with the requirements of FOIA.

                                JURISDICTION AND VENUE

       2.      This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.      Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.      Because Defendant has failed to comply with the applicable time-limit provisions

of FOIA, American Oversight is deemed to have exhausted its administrative remedies pursuant

to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining the agency from




                                                1
             Case 1:19-cv-02594 Document 1 Filed 08/28/19 Page 2 of 7



continuing to withhold agency records and ordering the production of agency records improperly

withheld.

                                           PARTIES

       5.      Plaintiff American Oversight is a nonpartisan, non-profit section 501(c)(3)

organization primarily engaged in disseminating information to the public. American Oversight

is committed to the promotion of transparency in government, the education of the public about

government activities, and ensuring the accountability of government officials. Through research

and FOIA requests, American Oversight uses the information gathered, and its analysis of it, to

educate the public about the activities and operations of the federal government through reports,

published analyses, press releases, and other media. The organization is incorporated under the

laws of the District of Columbia.

       6.      Defendant U.S. Department of Justice (DOJ) is a department of the executive

branch of the U.S. government headquartered in Washington, DC, and an agency of the federal

government within the meaning of 5 U.S.C. § 552(f)(1). The Office of Information Policy (OIP)

is a component of DOJ and processes FOIA requests on behalf of itself and several other DOJ

components including the Office of the Attorney General (OAG), the Office of the Deputy

Attorney General (ODAG), the Office of the Associate Attorney General (OASG), the Office of

Legislative Affairs (OLA), the Office of Public Affairs (PAO), and the Office of Legal Policy

(OLP). The Executive Office for the United States Attorneys (EOUSA) is a component of DOJ.

DOJ has possession, custody, and control of the records that American Oversight seeks.




                                                2
             Case 1:19-cv-02594 Document 1 Filed 08/28/19 Page 3 of 7



                                   STATEMENT OF FACTS

       7.      In May 2019, it was reported that Attorney General Bill Barr had assigned the

U.S. Attorney for the District of Connecticut, John Durham, to examine the origins of

investigations of now-President Donald Trump and his campaign.

       8.      In June 2019, American Oversight submitted FOIA requests for records that

would inform the public as to the scope of the investigation and the statutory authority under

which it was undertaken.

                                    Statutory Authority FOIA

       9.      On June 7, 2019, American Oversight submitted a FOIA request to OIP and

EOUSA seeking access to the following records:

               Records sufficient to show the statutory authority upon which
               Attorney General Barr has directed U.S. Attorney John Durham to
               conduct an evaluation, review, probe, or investigation of any matters
               outside his ordinary jurisdiction as U.S. Attorney for the District of
               Connecticut.

       10.     American Oversight requested all responsive records from February 14, 2019,

through the date the search is conducted.

       11.     OIP assigned the Statutory Authority FOIA tracking number DOJ-2019-005153.

       12.     EOUSA assigned the Statutory Authority FOIA tracking number EOUSA-2019-

003241.

                                            Order FOIA

       13.     On June 6, 2019, American Oversight submitted a FOIA request to OIP and

EOUSA seeking access to the following records:

               A copy of the Attorney General’s order (and any attachments to that
               order) directing U.S. Attorney John Durham to conduct an
               evaluation, review, probe, or investigation of any matters outside his




                                                 3
             Case 1:19-cv-02594 Document 1 Filed 08/28/19 Page 4 of 7



               ordinary jurisdiction as U.S. Attorney for the District of
               Connecticut.

               American Oversight expects this request for a single, readily-
               identifiable record regarding a high-profile matter will be assigned
               to the Simple processing track.

       14.     American Oversight requested all responsive records from February 14, 2019,

through the date the search is conducted.

       15.     OIP assigned the Order FOIA tracking number DOJ-2019-005145.

       16.     EOUSA assigned the Order FOIA tracking number EOUSA-2019-003228.

                                        Guidance FOIA

       17.     On June 7, 2019, American Oversight submitted a FOIA request to OIP and

EOUSA seeking access to the following records:

               All directives or guidance provided to U.S. Attorney John Durham
               regarding his evaluation, review, probe, or investigation of any
               matters outside his ordinary jurisdiction as U.S. Attorney for the
               District of Connecticut.

               To be clear, talking points, notes, or other records used in
               preparation for or during oral communications in which U.S.
               Attorney Durham was provided direction or guidance are responsive
               to this request.

       18.     American Oversight requested all responsive records from February 14, 2019,

through the date the search is conducted.

       19.     OIP assigned the Guidance FOIA tracking number DOJ-2019-005154.

       20.     EOUSA assigned the Guidance FOIA tracking number EOUSA-2019-003242.

                             Exhaustion of Administrative Remedies

       21.     As of the date of this complaint, DOJ has failed to (a) notify American Oversight

of any determination regarding its FOIA requests, including the scope of any responsive records

DOJ intends to produce or withhold and the reasons for any withholdings; or (b) produce the



                                                4
              Case 1:19-cv-02594 Document 1 Filed 08/28/19 Page 5 of 7



requested records or demonstrate that the requested records are lawfully exempt from

production.

       22.     Through DOJ’s failure to respond to American Oversight’s FOIA requests within

the time period required by law, American Oversight has constructively exhausted its

administrative remedies and seeks immediate judicial review.

                                         COUNT I
                             Violation of FOIA, 5 U.S.C. § 552
               Failure to Conduct Adequate Searches for Responsive Records

       23.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       24.     American Oversight properly requested records within the possession, custody,

and control of DOJ.

       25.     DOJ is an agency subject to FOIA, and it must therefore make reasonable efforts

to search for requested records.

       26.     DOJ has failed to promptly review agency records for the purpose of locating

those records that are responsive to American Oversight’s FOIA requests.

       27.     DOJ’s failure to conduct an adequate search for responsive records violates FOIA

and DOJ regulations.

       28.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendant to promptly make reasonable efforts to search for records responsive

to American Oversight’s FOIA requests.




                                                 5
             Case 1:19-cv-02594 Document 1 Filed 08/28/19 Page 6 of 7



                                         COUNT II
                             Violation of FOIA, 5 U.S.C. § 552
                   Wrongful Withholding of Non-Exempt Responsive Records

       29.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       30.     American Oversight properly requested records within the possession, custody,

and control of DOJ.

       31.     DOJ is an agency subject to FOIA, and it must therefore release in response to a

FOIA request any non-exempt records and provide a lawful reason for withholding any

materials.

       32.     DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce non-exempt records responsive to its FOIA requests.

       33.     DOJ is wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

       34.     DOJ’s failure to provide all non-exempt responsive records violates FOIA and

DOJ regulations.

       35.     Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendant to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.




                                                 6
            Case 1:19-cv-02594 Document 1 Filed 08/28/19 Page 7 of 7



                                   REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

      (1) Order Defendant to conduct a search or searches reasonably calculated to uncover all

          records responsive to American Oversight’s FOIA requests;

      (2) Order Defendant to produce, within twenty days of the Court’s order, or by such other

          date as the Court deems appropriate, any and all non-exempt records responsive to

          American Oversight’s FOIA requests and indexes justifying the withholding of any

          responsive records withheld under claim of exemption;

      (3) Enjoin Defendant from continuing to withhold any and all non-exempt records

          responsive to American Oversight’s FOIA requests;

      (4) Award American Oversight the costs of this proceeding, including reasonable

          attorneys’ fees and other litigation costs reasonably incurred in this action, pursuant

          to 5 U.S.C. § 552(a)(4)(E); and

      (5) Grant American Oversight such other relief as the Court deems just and proper.

Dated: August 28, 2019                              Respectfully submitted,

                                                    /s/ Cerissa Cafasso
                                                    Cerissa Cafasso
                                                    D.C. Bar No. 1011003

                                                    /s/ Daniel A. McGrath
                                                    Daniel A. McGrath
                                                    D.C. Bar No. 1531723

                                                    AMERICAN OVERSIGHT
                                                    1030 15th Street NW, B255
                                                    Washington, DC 20005
                                                    (202) 869-5244
                                                    cerissa.cafasso@americanoversight.org
                                                    daniel.mcgrath@americanoversight.org

                                                    Counsel for Plaintiff



                                                7
